J. Philip Zand, Esq. Village Attorney, New Paltz
You have asked whether the authority to direct the removal of a vehicle in violation of parking regulations may be granted to personnel of the village's traffic violations bureau.
You point out that under section 1204(b)(1) of the Vehicle and Traffic Law any police officer who finds a vehicle unattended where it constitutes an obstruction to traffic or where stopping, standing or parking is prohibited may provide for removal of the vehicle. We do not view section 1204 as an exclusive delegation to police officers of the authority to remove vehicles. By its terms, it provides that a police officer is an official authorized to take such action.
Under section 1640(a)(14) of the Vehicle and Traffic Law, the legislative body of a village may by local law, order, rule or regulation provide for the removal or storage of vehicles found unattended where they are an obstruction to traffic or where stopping, standing or parking is prohibited. In our view, this provision authorizes a village to delegate responsibility to provide for the removal of vehicles to personnel of the traffic violations bureau. Also, there is additional authority to provide for the enforcement of local laws (Municipal Home Rule Law, § 10[4] [b]).
We conclude that a village may delegate to personnel of the traffic violations bureau the authority to order removal of vehicles in violation of parking regulations.